07/25/2022



                                                                       Case Number: DA 21-0248




  IN THE SUPREME COURT OF THE STATE OF MONTANA
                   No. DA 21-0248

STATE OF MONTANA,

          Plaintiff and Appellee,

  v.

REGINA LEE THOMPSON,

           Defendant and Appellant,


                                    ORDER


          Upon consideration of Appellant’s motion for extension

of time, and good cause appearing,

       IT IS HEREBY ORDERED that Appellant is granted an

extension of time to and including September 1, 2022, within

which to prepare, file, and serve Appellant’s opening brief on

appeal.




                                                            Electronically signed by:
                                                                  Mike McGrath
                                                     Chief Justice, Montana Supreme Court
                                                                  July 25 2022